 Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20            PageID.1    Page 1 of 22



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
 SHIKEAL JENKINS, and
 MCKENZIE MOE,                                  Case No. _____________________
 Individually and on behalf of all
 others similarly situated,
                                                JURY TRIAL DEMANDED
                        Plaintiffs,
                                                COLLECTIVE ACTION
          v.                                    PURSUANT TO 29 U.S.C. § 216(B)
 MORLEY COMPANIES,
 INCORPORATED,                                  CLASS ACTION
                                                PURSUANT TO FED. R. CIV. P.
                        Defendant.              23


                 ORIGINAL COLLECTIVE/CLASS ACTION COMPLAINT

         Plaintiffs Shikeal Jenkins (“Jenkins”) and McKenzie Moe (“Moe”) brings this

action individually and on behalf of all current and former hourly call-center employees

(hereinafter “Plaintiffs and the Putative Class Members”) who worked for Morley

Companies, Incorporated (“The Morley Companies” or “Defendant”), anywhere in the

United States, at any time from July 16, 2017 through the final disposition of this matter,

to recover compensation, liquidated damages, and attorneys’ fees and costs pursuant to

the provisions of Sections 206, 207 and 216(b) of the Fair Labor Standards Act of 1938,

as amended 29 U.S.C. §§ 201, et seq., and pursuant to the South Carolina Payment of

Wages Act, South Carolina Code Ann. § 41-10-10, et seq. (“SCPWA” or “South Carolina

Act”).



Original Collective/Class Action Complaint                                           Page 1
 Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20            PageID.2    Page 2 of 22



         Plaintiffs’ FLSA claims are asserted as a collective action under Section 16(b) of

the FLSA, 29 U.S.C. § 216(b), while the South Carolina state law claim is asserted as a

class action under Federal Rule of Civil Procedure 23. The following allegations are

based on personal knowledge as to Plaintiffs’ own conduct and are made on

information and belief as to the acts of others.

                                                I.
                                             OVERVIEW

         1.       This is a collective action to recover overtime wages and liquidated

damages brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201–19, and a class action pursuant to the state laws of South Carolina, and FED. R.

CIV. P. 23, to recover unpaid wages, overtime wages, and other applicable penalties.

         2.       Plaintiffs and the Putative Class Members are those similarly situated

persons who worked for The Morley Companies in call centers, anywhere in the United

States, at any time from July 16, 2017 through the final disposition of this matter, and

have not been paid for all hours worked nor the correct amount of overtime in violation

of state and federal law.

         3.       Specifically, The Morley Companies enforced a uniform company-wide

policy wherein it improperly required its hourly call-center employees—Plaintiffs and

the Putative Class Members—to perform work “off-the-clock” and without pay.

         4.       The Morley Companies’ illegal company-wide policy has caused Plaintiffs

and the Putative Class Members to have hours worked that were not compensated and


Original Collective/Class Action Complaint                                           Page 2
 Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20               PageID.3    Page 3 of 22



further created a miscalculation of their regular rate(s) of pay for purposes of calculating

their overtime compensation each workweek.

         5.       Although Plaintiffs and the Putative Class Members have routinely

worked in excess of forty (40) hours per workweek, Plaintiffs and the Putative Class

Members have not been paid overtime of at least one and one-half their regular rates

for all hours worked in excess of forty (40) hours per workweek.

         6.       The Morley Companies knowingly and deliberately failed to compensate

Plaintiffs and the Putative Class Members for all hours worked each workweek and the

proper amount of overtime on a routine and regular basis during the relevant time

period.

         7.       Plaintiffs and the Putative Class Members did not (and currently do not)

perform work that meets the definition of exempt work under the FLSA or relevant

state law.

         8.       Plaintiffs and the Putative Class Members seek to recover all unpaid

overtime, liquidated damages, and other damages owed under the FLSA as a collective

action pursuant to 29 U.S.C. § 216(b), and to recover all unpaid overtime and other

damages owed under South Carolina state law as a class action pursuant to Federal Rule

of Civil Procedure 23.

         9.       Plaintiffs pray that all similarly situated workers (Putative Class Members)

be notified of the pendency of this action to apprise them of their rights and provide

them an opportunity to opt-in to this lawsuit.

Original Collective/Class Action Complaint                                              Page 3
 Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20                           PageID.4   Page 4 of 22



         10.       Plaintiffs also pray that the Rule 23 class is certified as defined herein, and

that Plaintiff Jenkins be named as the Class Representative.

                                                   II.
                                              THE PARTIES

         11.       Plaintiff Shikeal Jenkins (“Jenkins”) was employed by The Morley

Companies in Greenville, South Carolina during the relevant time period. Plaintiff

Jenkins did not receive compensation for all hours worked or the correct amount of

overtime compensation for all hours worked in excess of forty (40) hours per

workweek.1

         12.       Plaintiff McKenzie Moe (“Moe”) was employed by The Morley

Companies in Saginaw, Michigan during the relevant time period. Plaintiff Moe did not

receive compensation for all hours worked or the correct amount of overtime

compensation for all hours worked in excess of forty (40) hours per workweek.2

         13.       The FLSA Collective Members are those current and former hourly call-

center employees who were employed by The Morley Companies, anywhere in the

United States, at any time from July 16, 2017 through the final disposition of this matter,

and have been subjected to the same illegal pay system under which Plaintiffs worked

and was paid.




         1   The written consent of Shikeal Jenkins is hereby attached as Exhibit “A.”


         2   The written consent of McKenzie Moe is hereby attached as Exhibit “B.”


Original Collective/Class Action Complaint                                                        Page 4
 Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20           PageID.5     Page 5 of 22



         14.      The South Carolina Members are those current and former hourly call-

center employees who were employed by The Morley Companies, in South Carolina, at

any time from July 16, 2017 through the final disposition of this matter, and have been

subjected to the same illegal pay system under which Plaintiff Jenkins worked and was

paid.

         15.      Defendant Morley Companies, Incorporated is a Domestic For-Profit

Corporation, licensed to and doing business in the State of Michigan, and can be served

through its registered agent: Richard J. Mott, 2811 Schust Road, Saginaw, Michigan

48603.

                                               III.
                                      JURISDICTION & VENUE

         16.      This Court has federal question jurisdiction over the FLSA claims

pursuant to 28 U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201 et. seq.

         17.      This Court has supplemental jurisdiction over the additional state law

claims pursuant to 28 U.S.C. § 1367.

         18.      This Court has personal jurisdiction over The Morley Companies because

the cause of action arose within this District as a result of The Morley Companies’

conduct within this District and Division.

         19.      Venue is proper in the Eastern District of Michigan because this is a

judicial district where a substantial part of the events or omissions giving rise to the

claim occurred.


Original Collective/Class Action Complaint                                           Page 5
 Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20                      PageID.6   Page 6 of 22



         20.       Specifically, The Morley Companies’ corporate headquarters are located

in Saginaw, Michigan, and Plaintiff Moe worked for The Morley Companies in Saginaw,

Michigan all of which is located within this District and Division.

         21.       Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391.

                                                    IV.
                                             ADDITIONAL FACTS

         22.       The Morley Companies is a customer engagement and contact center that

provides customer services, technical support, and sales and marketing support to their

business clients.3

         23.       Plaintiffs and the Putative Class Members’ job duties consisted of

answering phone calls made by The Morley Companies’ customers, answering customer

inquiries, troubleshooting issues on behalf of customers, and generally assisting

customers.

         24.       Plaintiff Jenkins was employed by The Morley Companies in its call center

located in Greenville, South Carolina from approximately August 2018 until October

2018.

         25.       Plaintiff Moe has been employed by The Morley Companies in its call

center located in Saginaw, Michigan since approximately June of 2019.




         3   https://www.morleynet.com/Services/Business-Process-Outsourcing/.



Original Collective/Class Action Complaint                                                   Page 6
 Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20                PageID.7    Page 7 of 22



         26.      Plaintiffs and the Putative Class Members are non-exempt call-center

employees who were (and are) paid by the hour.

         27.      Plaintiffs and the Putative Class Members typically worked approximately

forty (40) “on-the-clock” hours per week.

         28.      In addition to their forty (40) “on-the-clock” hours, Plaintiffs and the

Putative Class Members worked up to four (4) hours “off-the-clock” per week and have

not been compensated for that time.

                                             Unpaid Start-Up Time

         29.      Plaintiffs and the Putative Class Members have not been compensated for

all the hours they worked for The Morley Companies as a result of The Morley

Companies’ corporate policy and practice of requiring their hourly call-center

employees to clock-in only when ready to take their first call.

         30.      Specifically, Plaintiffs and the Putative Class Members are required to start

and log-in to their computer, read company emails, open multiple different computer

programs, log in to each program, and ensure that each program is running correctly—

all of which can take up to twenty minutes—before they are allowed to clock in on the

time keeping software application and then take their first phone call.

         31.      If Plaintiffs and the Putative Class Members are not ready and on the

phone at shift start, they can be (and often are) subject to discipline.

         32.      If Plaintiffs and the Putative Class Members clock in prior to their shift

start time, they are also subject to discipline.

Original Collective/Class Action Complaint                                               Page 7
 Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20              PageID.8    Page 8 of 22



         33.      Therefore, the only way to be ready on time, and avoid discipline, is to

prepare the computer “off-the-clock” and without pay.

         34.      During this start up time, Plaintiffs and the Putative Class Members were

not compensated although they were expected to have completed this process in

advance of their official start times.

                          Unpaid Work During the Meal Period Break

         35.      The Morley Companies provides Plaintiffs and the Putative Class

Members’ with one unpaid thirty-minute meal break each day.

         36.      However, The Morley Companies requires Plaintiffs and the Putative

Class Members to perform “off-the-clock” work during their unpaid meal break.

         37.      Plaintiffs and the Putative Class are required to stay on the clock and on

call until the minute their meal break begins, they then must clock out, then perform a

lengthy shut down process, then log out of the phone system or otherwise go into an

aux mode, and then log off of their computer prior to leaving their desk for their meal

break.

         38.      Plaintiffs and the Putative Class Members are required to log back into

their computer, perform a restart process, log back into the phone system, then clock

in, and be back on the phone before their meal break end.

         39.      The log off process used prior to taking a meal break can take anywhere

from one to three minutes.




Original Collective/Class Action Complaint                                            Page 8
 Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20              PageID.9   Page 9 of 22



          40.     The log in process used after returning from a meal break can take

anywhere from another one to three minutes.

          41.     This lengthy log off and log in procedure had to be performed during

Plaintiffs and the Putative Class Members’ meal break per The Morley Companies’

policy.

                                      Unpaid Technical Downtime

          42.     Further, Plaintiffs and the Putative Class Members’ computers crashed

multiple times each week and required Plaintiffs and the Putative Class Members to

reset them, which took ten (10) minutes or more each time.

          43.     At times, Plaintiffs and the Putative Class Members would spend

anywhere from ten minutes (10) to several hours in a day troubleshooting their

computer or talking to technical support trying to get their computer to work so they

could work.

          44.     Plaintiffs and the Putative Class Members were also not compensated for

the time they worked for The Morley Companies rebooting or troubleshooting The

Morley Companies’ computers after they crashed or experienced other technical

difficulties.

                   Unpaid Rest Breaks Lasting Twenty Minutes or Less

          45.     In addition, The Morley Companies also enforced a uniform company-

wide policy wherein they improperly required their non-exempt hourly employees—

Plaintiffs and the Putative Class Members—to clock out for rest breaks lasting twenty

Original Collective/Class Action Complaint                                           Page 9
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20             PageID.10    Page 10 of 22



minutes or less. 29 C.F.R. § 785.18; see also Sec’y U.S. Dep’t of Labor v. Am. Future Sys.,

Inc., 873 F.3d 420, 425 (3d Cir. 2017).

         46.      The Morley Companies permitted Plaintiffs and the Putative Class

Members to take two fifteen-minute breaks each day but required them to clock out for

any and all breaks taken outside the two fifteen-minute breaks.

         47.      As a result of The Morley Companies’ corporate policy and practice of

requiring Plaintiffs and the Putative Class Members to perform their computer start up

tasks before the beginning of their shifts, perform log-in log out processes during their

unpaid meal period breaks, and requiring Plaintiffs and the Putative Class Members to

clock out for short breaks, Plaintiffs and the Putative Class Members were not

compensated for all hours worked, including all worked in excess of forty (40) in a

workweek at the rates required by the FLSA.

         48.      The Morley Companies has employed other individuals who perform(ed)

the same or similar job duties under the same pay provisions as Plaintiffs.

         49.      The Morley Companies is aware of their obligation to pay overtime for all

hours worked and the proper amount of overtime for all hours worked in excess of

forty (40) each week, but have failed to do so.

         50.      Because The Morley Companies did not pay Plaintiffs and the Putative

Class Members for all hours worked and time and a half for all hours worked in excess

of forty (40) in a workweek, The Morley Companies’ pay policies and practices violate

the FLSA.

Original Collective/Class Action Complaint                                          Page 10
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20               PageID.11    Page 11 of 22



         51.      Because The Morley Companies did not pay Plaintiffs and the Putative

Class Members for all hours they worked, The Morley Companies pay policies and

practices also violate South Carolina state law.

                                                    V.
                                             CAUSES OF ACTION

                                         COUNT ONE
                          (Collective Action Alleging FLSA Violations)

A.       FLSA COVERAGE

         52.      Plaintiffs incorporate by reference all paragraphs and allegations set forth

in the statement of facts of this complaint as though fully and completely set forth

herein.

         53.      The FLSA Collective is defined as:

         ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE
         EMPLOYED BY MORLEY COMPANIES, INCORPORATED,
         ANYWHERE IN THE UNITED STATES, AT ANY TIME
         FROM JULY 16, 2017 THROUGH THE FINAL DISPOSITION
         OF THIS MATTER. (“FLSA Collective” or “FLSA Collective
         Members”)

         54.      At all times hereinafter mentioned, The Morley Companies has been an

employer within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         55.      At all times hereinafter mentioned, The Morley Companies has been an

enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         56.      At all times hereinafter mentioned, The Morley Companies has been an

enterprise engaged in commerce or in the production of goods for commerce within


Original Collective/Class Action Complaint                                             Page 11
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20             PageID.12     Page 12 of 22



the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise

has had employees engaged in commerce or in the production of goods for commerce,

or employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person, or in any closely related

process or occupation directly essential to the production thereof, and in that that

enterprise has had, and has, an annual gross volume of sales made or business done of

not less than $500,000.00 (exclusive of excise taxes at the retail level which are separately

stated).

         57.      During the respective periods of Plaintiffs and the FLSA Collective

Members’ employment by The Morley Companies, these individuals have provided

services for The Morley Companies that involved interstate commerce for purposes of

the FLSA.

         58.      In performing the operations hereinabove described, Plaintiffs and the

FLSA Collective Members have been engaged in commerce or in the production of

goods for commerce within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a)

of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a), 207(a).

         59.      Specifically, Plaintiffs and the FLSA Collective Members are non-exempt

hourly call-center employees of The Morley Companies who assisted The Morley

Companies’ customers who live throughout the United States. 29 U.S.C. § 203(j).




Original Collective/Class Action Complaint                                            Page 12
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20              PageID.13    Page 13 of 22



         60.      At all times hereinafter mentioned, Plaintiffs and the FLSA Collective

Members have been individual employees who were engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §§ 206–07.

         61.      The proposed class of similarly situated employees, i.e. putative class

members, sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph

53.

         62.      The precise size and identity of the proposed class should be ascertainable

from the business records, tax records, and/or employee and personnel records of The

Morley Companies.

B.       FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA

         63.      The Morley Companies has violated provisions of Sections 6, 7 and 15 of

the FLSA, 29 U.S.C. §§ 206–7, and 215(a)(2) by employing individuals in an enterprise

engaged in commerce or in the production of goods for commerce within the meaning

of the FLSA for workweeks longer than forty (40) hours without compensating such

non-exempt employees for all of the hours they worked in excess of forty (40) hours

per week at rates at least one and one-half times the regular rates for which they were

employed.

         64.      Moreover, The Morley Companies knowingly, willfully, and with reckless

disregard carried out its illegal pattern of failing to pay Plaintiffs and other similarly

situated employees the proper amount of overtime compensation for all hours worked.

29 U.S.C. § 255(a).

Original Collective/Class Action Complaint                                            Page 13
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20                PageID.14     Page 14 of 22



         65.      The Morley Companies is a sophisticated party and employer, and

therefore knew (or should have known) its pay policies were in violation of the FLSA.

         66.      Plaintiffs and the FLSA Collective Members, on the other hand, are (and

were) unsophisticated employees who trusted The Morley Companies to pay them

according to the law.

         67.      The decisions and practices by The Morley Companies to not pay for all

hours worked and the proper amount of overtime for all hours worked was neither

reasonable nor in good faith.

         68.      Accordingly, Plaintiffs and the FLSA Collective Members are entitled to

be paid overtime wages for all hours worked in excess of forty (40) hours per workweek

pursuant to the FLSA in an amount equal to one-and-a-half times their regular rate of

pay, plus liquidated damages, attorneys’ fees and costs.

C.       COLLECTIVE ACTION ALLEGATIONS

         69.      All previous paragraphs are incorporated as though fully set forth herein.

         70.      Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of

all of The Morley Companies’ employees who have been similarly situated to Plaintiffs

with regard to the work they performed and the manner in which they have not been

paid.

         71.      Other similarly situated employees of The Morley Companies have been

victimized by The Morley Companies’ patterns, practices, and policies, which are in

willful violation of the FLSA.

Original Collective/Class Action Complaint                                               Page 14
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20             PageID.15     Page 15 of 22



         72.      The FLSA Collective Members are defined in Paragraph 53.

         73.      The Morley Companies’ failure to pay Plaintiffs and the FLSA Collective

Members for all hours worked and overtime compensation at the rates required by the

FLSA, results from generally applicable policies and practices of The Morley

Companies, and does not depend on the personal circumstances of Plaintiffs or the

FLSA Collective Members.

         74.      Thus, Plaintiffs’ experiences are typical of the experiences of the FLSA

Collective Members.

         75.      The specific job titles or precise job requirements of the various FLSA

Collective Members do not prevent collective treatment.

         76.      All of the FLSA Collective Members—regardless of their specific job

titles, precise job requirements, rates of pay, or job locations—are entitled to be paid

for all hours worked and at the proper overtime rate for all hours worked in excess of

forty (40) hours per workweek.

         77.      Although the issues of damages may be individual in character, there is no

detraction from the common nucleus of liability facts.

         78.      Absent a collective action, many members of the proposed FLSA

collective likely will not obtain redress of their injuries and The Morley Companies will

retain the proceeds of its rampant violations.

         79.      Moreover, individual litigation would be unduly burdensome to the

judicial system. Concentrating the litigation in one forum will promote judicial economy

Original Collective/Class Action Complaint                                           Page 15
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20               PageID.16    Page 16 of 22



and parity among the claims of the individual members of the classes and provide for

judicial consistency.

         80.      Accordingly, the FLSA collective of similarly situated plaintiffs should be

certified as defined as in Paragraph 53 and notice should be promptly sent.

                                     COUNT TWO
               (Class Action Alleging Violations of the South Carolina Act)

A.       SOUTH CAROLINA ACT COVERAGE

         81.      Plaintiffs incorporate by reference all paragraphs and allegations set

forth in the statement of facts of this complaint as though fully and completely set

forth herein.

         82.      The South Carolina Class is defined as:

         ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE
         EMPLOYED BY MORLEY COMPANIES, INCORPORATED,
         ANYWHERE IN THE STATE OF SOUTH CAROLINA, AT
         ANY TIME FROM JULY 16, 2017 THROUGH THE FINAL
         DISPOSITION OF THIS MATTER. (“South Carolina Class” or
         “South Carolina Class Members”)

         83.      At all times hereinafter mentioned, The Morley Companies was and has

been an “employer” within the meaning of the South Carolina Act. See S.C. CODE ANN.

§ 41-10-10(1).

         84.      At all times hereinafter mentioned, Plaintiff Jenkins and the South

Carolina Class Members were employed by The Morley Companies within the meaning

of the South Carolina Act. See S.C. CODE ANN. §§ 41-10-10—110.




Original Collective/Class Action Complaint                                             Page 16
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20              PageID.17    Page 17 of 22



         85.      Plaintiff Jenkins and the South Carolina Class Members were or have been

employed by The Morley Companies at any time since July 16, 2017, and have been

covered employees entitled to the protections of the South Carolina Act and were not

exempt from the protections of the South Carolina Act.

         86.      The employer, The Morley Companies, is not exempt from the

requirements under the South Carolina Act.

B.       FAILURE TO PAY WAGES IN ACCORDANCE WITH THE SOUTH
         CAROLINA ACT

         87.      All previous paragraphs are incorporated as though fully set forth herein.

         88.      Pursuant to S.C. CODE ANN. § 41-10-40(C), “[e]very employer shall notify

each employee in writing at the time of hiring of the normal hours and wages agreed

upon, the time and place of payment” and the “employer shall furnish each employee

with an itemized statement showing his gross pay and the deductions made from his

wages for each pay period.”

         89.      The Morley Companies willfully failed to provide Plaintiff Jenkins and

others similarly situated with proper notice at the time of their hiring as required by the

law, and The Morley Companies did not provide them with compliant wage statements

for each of their pay periods as required by the law.

         90.      Pursuant to S.C. CODE ANN. § 41-10-40(C), “[a]n employer shall not

withhold or divert any portion of the employee’s wages unless the employer is required

or permitted to do so by state or federal law.”


Original Collective/Class Action Complaint                                           Page 17
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20             PageID.18    Page 18 of 22



         91.      Further, “any changes [to] the terms [of wages] must be made in writing

at least seven calendar days before they become effective.” S.C. CODE ANN. § 41-10-

30(A).

         92.      The Morley Companies, however, did not pay Plaintiff Jenkins and the

South Carolina Class Members all wages due to them, nor did it provide Plaintiff Jenkins

and the South Carolina Class Members with at least seven days advance written notice

of the deductions or the amounts of the deductions that it made to their paychecks.

         93.      Accordingly, Plaintiff Jenkins and the members of the South Carolina

Class are entitled to receive all compensation of “wages” due and owing to them.

         94.      The Morley Companies willfully failed to pay Plaintiff Jenkins and others

similarly situated “wages” as defined in section 41-10-10(2) of the South Carolina Act

for all work performed, according to the law.

         95.      The Morley Companies has withheld wages of Plaintiff Jenkins and others

similarly situated without providing advance notice of such amounts and absent any

lawfully sufficient reason for such conduct.

         96.      The Morley Companies failed (and continues to fail) to pay Plaintiff

Jenkins and the South Carolina Class Members for all hours worked.

         97.      As a result of The Morley Companies’ illegal and company-wide policies

applicable to Plaintiff Jenkins and South Carolina Class Members’ wages, The Morley

Companies violated the South Carolina Act.




Original Collective/Class Action Complaint                                          Page 18
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20           PageID.19   Page 19 of 22



         98.      The Morley Companies’ failure to pay for all hours worked to the South

Carolina Class Members who performed work on behalf of The Morley Companies in

South Carolina is part of a continuing course of conduct.

         99.      As a direct and proximate result of The Morley Companies’ willful

conduct, Plaintiff Jenkins and others similarly situated have suffered substantial losses

and have been deprived of compensation to which they are entitled, including monetary

damages in the amount of three (3) times the amount of their unpaid wages as well as

costs and reasonable attorneys’ fees pursuant to S.C. CODE ANN. § 41-10-80 of the

South Carolina Act.

         100. Accordingly, the South Carolina Class should be certified as defined in

Paragraph 82.

C.       SOUTH CAROLINA CLASS ACTION ALLEGATIONS

         101. Plaintiff Jenkins brings her South Carolina Act claims pursuant to South

Carolina law as a class action pursuant to Rule 23 on behalf of all similarly situated

individuals employed by The Morley Companies to work in South Carolina at any time

since July 16, 2017.

         102. Class action treatment of Plaintiff Jenkins and the South Carolina Class

Members’ claims is appropriate because, as alleged below, all of Rule 23’s class action

requisites are satisfied.

         103. The number of South Carolina Class Members is so numerous that joinder

of all class members is impracticable.

Original Collective/Class Action Complaint                                        Page 19
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20            PageID.20        Page 20 of 22



         104. Plaintiff Jenkins is a member of the South Carolina Class, her claims are

typical of the claims of other South Carolina Class Members, and she has no interests

that are antagonistic to or in conflict with the interests of other class members.

         105. Plaintiff Jenkins and her counsel will fairly and adequately represent the

South Carolina Class Members and their interests.

         106. Class certification is appropriate under Federal Rule of Civil Procedure

23(b)(3) because common questions of law and fact predominate over questions

affecting only individual class members and because a class action is superior to other

available methods for the fair and efficient adjudication of this litigation.

         107. Accordingly, the South Carolina Class should be certified as defined in

Paragraph 82.

                                                   VI.
                                             RELIEF SOUGHT

         108. Plaintiffs respectfully pray for judgment against The Morley Companies

                  as follows:

                  a.       For an Order certifying the FLSA Collective as defined in

Paragraph 53 and requiring Defendant to provide the names, addresses, e-mail

addresses, telephone numbers, and social security numbers of all putative collective

action members;




Original Collective/Class Action Complaint                                             Page 20
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20                 PageID.21   Page 21 of 22



                  b.       For an Order certifying the South Carolina Class as defined in

Paragraph 82 and designating Plaintiff Jenkins as the Class Representative of the South

Carolina Class;

                  c.       For an Order approving the form and content of a notice to be sent

to all putative FLSA Collective Members advising them of the pendency of this

litigation and of their rights with respect thereto;

                  d.       For an Order pursuant to Section 16(b) of the FLSA finding The

Morley Companies liable for unpaid back wages due to Plaintiffs (and those FLSA

Collective Members who have joined in the suit), civil penalties, and for liquidated

damages equal in amount to the unpaid compensation found due to Plaintiffs (and those

FLSA Collective Members who have joined in the suit)

                  e.       For an Order pursuant to South Carolina law awarding Plaintiff

Jenkins and the South Carolina Class Members unpaid wages and other damages

allowed by law;

                  f.       For an Order awarding the costs and expenses of this action;

                  g.       For an Order awarding attorneys’ fees;

                  h.       For an Order awarding pre-judgment and post-judgment interest at

the highest rates allowed by law;

                  i.       For an Order awarding Plaintiff Jenkins and Moe a service award

as permitted by law;

                  j.       For an Order compelling the accounting of the books and records

Original Collective/Class Action Complaint                                             Page 21
Case 1:20-cv-11921-TLL-PTM ECF No. 1 filed 07/16/20                    PageID.22   Page 22 of 22



of Defendant, at Defendant’s expense; and

                  k.       For an Order granting such other and further relief as may be

necessary and appropriate.

                                    DEMAND FOR JURY TRIAL

         NOW COMES the above-named Plaintiffs, by and through their attorneys, and

hereby demand trial by jury on the above matter.

Date: July 16, 2020                          Respectfully submitted,


                                     By:     /s/ Jennifer McManus
                                             Jennifer McManus (P65976)
                                             jmcmanus@faganlawpc.com
                                             FAGAN MCMANUS, P.C.
                                             25892 Woodward Avenue
                                             Royal Oak, Michigan
                                             Telephone: (248) 542-6300
                                             Facsimile: (248) 542-6301

                                             Clif Alexander (Pro Hac Vice Application Forthcoming)
                                             Texas Bar No. 24064805
                                             clif@a2xlaw.com
                                             Austin W. Anderson (Pro Hac Vice Application Forthcoming)
                                             Texas Bar No. 24045189
                                             austin@a2xlaw.com
                                             ANDERSON ALEXANDER, PLLC
                                             819 N. Upper Broadway
                                             Corpus Christi, Texas 78401
                                             Telephone: (361) 452-1279
                                             Facsimile: (361) 452-1284

                                             Attorneys in Charge for Plaintiffs and Putative
                                             Class Members




Original Collective/Class Action Complaint                                                Page 22
